Judgment was entered in the Supreme Court April 1st 1875,
Per Curiam.
This case is governed by the decision in Jefferson County v. Reitz, 6 P. F. Smith 44, holding that the 31st section of the Act of March 31st 1856 is not substituted or repealed by subsequent legislation. The license law of 1834 had been largely substituted and repealed by the Act of 1855, a law almost prohibitory in its character. It was in turn supplied and repealed by the Act of 31st March 1856, which has remained the basis, and with its supplements constitutes the present license system for the sale of vinous, spirituous, malt and brewed liquors, except so far as it may have been changed by the legislation of the last session of the Assembly. It opens with a general declaration that it shall be unlawful to keep and maintain any house or place for the sale *300of vinous, spirituous, malt or brewed liquors, or admixtures thereof, and in subsequent sections provides for the mode of obtaining licenses to sell the same, and declares what sales shall be unlawful. The 28th section does not specifically define the sales which shall be deemed unlawfnl, but declares that sales made contrary to the provisions of the law shall be a misdemeanor and shall be punished as therein directed. This section was repealed by the 11th section of the Act of 20th April 1858, which declared that any unlawful sale should be a misdemeanor and punished as therein provided. The Act of 1858 was supplementary to the Act of 1856 and was intended to supersede and supply certain portions of the latter which were deemed by the legislature to he inexpedient. But the Act of 1858 left the Act of 1856 in full force as a general system of license for the sale of liquor and as declaratory of what sales should be deemed unlawful. Being a supplement, and also in pari materid, excepting to the extent it altered or repealed the Act of 1856, it is not to be construed as repugnant or as an implied repeal. So the Act of 22d March 1867, being a law in aid of the general system, and affecting it only in the matters changed by it, must be viewed in the same light. As a consequence the penalties imposed by the Acts of 1858 and 1867 are not to be treated as flowing from a new and independent system, and therefore as not falling within the provisions of the 31st section of the Act of 1856, but rather to be viewed as parts of the general system whose foundations were laid in the ’Act of 1856. This being the case, there is no conflict, and the penalties under the later acts are to be distributed under the 31st section. The apparent conflict of the 78th section of the Act of 31st March 1860, called the Criminal Code, has been shown not to be real, and therefore as not denying the disposition made in the 31st section of the Act of 1856 : Jefferson County v. Reitz, 6 P. F. Smith 44.
The 13th section of the 5th article of the new Constitution we think is not applicable to this case. It directs not only the fines and penalties, but the fees in “ said courts,” to be paid into the county treasury. But “ said courts ” refers to the courts of police and civil courts to be established under the 12th section, immediately preceding.
The order of the Court of Quarter Sessions, as to the payment of the fine to the school directors of Osceola borough, is affirmed.